               Case 16-16061-AJC         Doc 60       Filed 10/23/18   Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                                 www.flsb.uscourts.gov
IN RE:                                 Case No. 16-16061-AJC
Justin Thomas Gillen and               Chapter 13
Eileen Pujol Gillen

       Debtors.                              /

                      NOTICE OF WITHDRAWAL OF
       JPMC SPECIALTY MORTGAGE LLC AMENDED PROOF OF CLAIM 3-2

       Notice is hereby given that Secured Creditor, JPMC Specialty Mortgage LLC, hereby files

this Notice Withdrawing its Amended Proof of Claim 3-2 filed on April 18, 2018.

                                CERTIFICATE OF SERVICE

       I hereby certify that I am admitted to the Bar of the United States District Court of the
Southern District of Florida and am in Compliance with additional qualifications to practice in this
Court as set forth in Local Rule 2090-1(A).
       I hereby certify that a true and correct copy of the foregoing has been sent via CM/ECF
Electronic Filing or via First Class U.S. Mail to the following on this 23rd day of October, 2018.

Justin Thomas Gillen, 15014 Southwest 141st Place, Miami, FL 33186
Eileen Pujol Gillen, 15014 Southwest 141st Place, Miami, FL 33186
Ricardo Corona, Esq., 3899 Northwest 7 Street, Second Floor, Miami, FL 33126
Nancy K. Neidich, POB 279806, Miramar, FL 33027
United States Trustee, 51 SW First Avenue, Suite 1204, Miami, FL 33130

                                                 /s/Steven G. Powrozek
                                                 Steven G. Powrozek
                                                 FL Bar # 0316120
                                                 Shapiro, Fishman & Gaché, LLP
                                                 Attorney for Secured Creditor
                                                 4630 Woodland Corporate Blvd., Suite 100
                                                 Tampa, FL 33614
                                                 Telephone: 813-367-5813
                                                 Fax: (813) 880-8800
                                                 E-mail: spowrozek@logs.com
18-312081
